Citation Nr: 0519965	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  01-06 471	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for shoulder 
disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1979 to 
March 1986 and from September 1990 to November 1992.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO).  

A Board hearing was scheduled for the veteran in Washington, 
D.C., in February 2005.  According to a November 2004 
statement from the veteran, she would not be able to attend 
the Board hearing in Washington; and she requested a Travel 
Board hearing at the RO.  However, the veteran previously 
failed to attend a Travel Board hearing scheduled for August 
26, 2004 without adequate explanation.  According to the July 
2004 letter that was sent to the veteran informing her of the 
August 2004 Board hearing, if she failed to appear for her 
scheduled August 2004 hearing without notifying the Board in 
writing within 15 days after the scheduled hearing date why 
she did not appear and why a timely request for rescheduling 
could not be submitted, her request for a Travel Board 
hearing would be considered withdrawn and no further request 
for a hearing would be granted in the same appeal.  
Consequently, another Travel Board hearing cannot be 
scheduled.  38 C.F.R. § 20.702(d) (2004).

The issues on appeal, as well as the issues of entitlement to 
service connection for neck disability and for bronchitis, 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.  




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  In particular, VA's 
statutory "duty to notify" requires that VA notify a 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, will be obtained by VA.  VA is also required to notify a 
claimant of the evidence needed to substantiate the claim.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, although a letter dated in December 2003 from 
the RO to the veteran discusses the "duty to notify" 
provisions of the VCAA and the evidence needed to 
substantiate the claim for service connection for a low back 
disability, it does not discuss the evidence needed to 
substantiate claims for service connection for post-traumatic 
stress disorder (PTSD), including as due to a personal 
assault, and for whether new and material evidence has been 
submitted to reopen a claim for service connection for 
shoulder disability.  Consequently, there is no notice to the 
appellant of the evidentiary requirements for substantiating 
the claims for service connection for PTSD, including as due 
to a personal assault, and whether new and material evidence 
has been submitted to reopen the claim for service connection 
for shoulder disability.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Court) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that the regulation giving the Board direct authority to 
cure a procedural defect in an appeal by providing the 
claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Court that VA has not 
completely fulfilled its obligations under the VCAA, it would 
potentially be prejudicial to the appellant if the Board were 
to proceed with a decision at this time on the issues of 
entitlement to service connection for PTSD, including as due 
to a personal assault, and whether new and material evidence 
has been submitted to reopen the claim for service connection 
for shoulder disability.  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Moreover, the Board is no longer in a 
position to remedy the procedural deficiency on its own.  

With respect to the veteran's claim for service connection 
for a low back disability, the Board notes that additional 
relevant evidence has been received by VA since the most 
recent Supplemental Statement of the Case in April 2004 
without a written waiver of RO review.  In fact, it was 
contended on behalf of the veteran in September 2004 that the 
case should be remanded to the RO for adjudication of the 
claim based on all of the evidence of record.

Additionally, there is no medical nexus opinion on file on 
whether the veteran has a current low back disability that is 
causally related to service.  Although a low back disability 
was diagnosed during the veteran's first period of service 
and there is recent evidence of a low back disability, there 
was no finding of a low back disability on service discharge 
evaluation in February 1986 or for many years thereafter.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2004), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the existence and etiology of a 
disability.  See also 38 C.F.R. § 3.159.  

With respect to the claim for entitlement to service 
connection for PTSD, the Board notes that there must be 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2004).


With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary.  See 
38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166  (1996).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Although the claims file contains multiple diagnoses of PTSD, 
there is no evidence that the veteran "engaged in combat 
with the enemy" and no credible supporting evidence that 
most of the alleged stressors actually occurred.  Moreover, 
the veteran's statements alone are insufficient to verify a 
stressor.  While there is evidence in the file of sexual 
harassment by a superior officer, Ensign Norfus, during her 
second tour of duty from September 1990 to November 1992, 
there is no medical opinion on file that diagnoses PTSD 
solely due to this stressor.  The Board also notes that 
although the veteran has contended that one of her service 
stressors was having a good friend drown in service and 
seeing the friend's body when it was retrieved, there has not 
been any attempt to verify this stressor.  The Board finds 
that another attempt should be made to elicit more specific 
information from the veteran in an attempt to verify her 
service stressors.


Finally, the Board notes that the issues of entitlement to 
service connection for neck disability and bronchitis were 
denied in a May 2004 rating decision, and the veteran was 
notified of the denial in June 2004.  A statement from the 
veteran received in December 2004 is considered a notice of 
disagreement to the May 2004 denials.  Although the veteran 
also mentioned bilateral knee disability in her December 2004 
statement, service connection for bilateral knee disability 
was granted by rating decision in May 2004.

The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  VA has not yet issued a Statement of the Case as to 
the issues of entitlement to service connection for neck 
disability and bronchitis.  38 C.F.R. § 19.26 (2004).  The 
Board is, therefore, obligated to remand these issues.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations with regard to the 
issues on appeal have been satisfied.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The 
veteran should be specifically told of 
the information or evidence she needs to 
submit to substantiate her claims for 
service connection for a psychiatric 
disability, which should include the 
factors relevant to a claim for PTSD 
based on a personal assault noted in 
38 C.F.R. § 3.304(f), and to reopen a 
claim for service connection for a 
shoulder disability.

2.  The veteran must be requested to 
identify specific names, addresses and 
approximate dates of treatment, both VA 
and private, for all health care 
providers who may possess additional 
records pertinent to the issues still on 
appeal, especially evidence since May 
2004, which is the most recent medical 
evidence on file.  Then, with any 
necessary authorization from the 
veteran, VA must attempt to obtain 
copies of all treatment records 
identified by the veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran and her 
representative of this and request them 
to provide copies of the outstanding 
medical records.

3.  The veteran must again be requested 
to provide a written statement of her 
service stressors other than sexual 
harassment from Ensign Norfus, 
especially about her good friend who 
drowned, which should include as much 
information as possible about each 
incident, including relevant evidence 
such as the date of the incident, the 
location at which it occurred, and the 
names of people she knew or heard about 
that were injured or killed.   

4.  Whether or not the additional 
information is obtained, the RO must 
review the file and prepare a summary of 
all of the claimed stressors.  The 
statement summarizing the veteran's 
allegations of service stressors, 
together with a copy of the veteran's DD-
214 and all associated documents, must be 
forwarded to USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150-3197.  They should 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.

5.  Because the veteran does not claim 
that she was in combat, the RO must 
consider all credible supporting evidence 
developed to show that the veteran did 
experience the alleged stressors and 
determine whether the evidence is 
sufficient to establish the occurrence of 
the stressor.

6.  After completion of the above, the 
RO must schedule the veteran for a 
comprehensive VA psychiatric examination 
to be conducted by an examiner to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The entire claims folder must be made 
available to the examiner in conjunction 
with this examination.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record, which should 
include sexual harassment from her 
superior officer, Ensign Norfus, during 
her second tour of duty, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report must 
reflect review of pertinent material in 
the claims folder.  The examiner must 
integrate the previous psychiatric 
findings and diagnoses of current 
findings to obtain a true picture of the 
nature of the veteran's psychiatric 
status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record, to 
include sexual harassment by Ensign 
Norfus during the veteran's second tour 
of duty, was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found sufficient to produce PTSD by the 
examiner.  If a psychiatric disability 
other than PTSD is diagnosed, the 
examiner must provide an opinion whether 
it is causally related to service, to 
include the inservice diagnoses of 
depression in April 1980 and June 1982.  
A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

7.  The RO should also schedule the 
veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current nature and etiology 
of any current low back disability.  The 
VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies should be 
accomplished; and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide an opinion, in 
light of the examination findings and the 
evidence in the claims file, whether any 
low back disability found is related to 
the veteran's military service or to any 
service-connected disability.  If an 
opinion cannot be provided without resort 
to speculation, it must be noted in the 
examination report.  The rationale for 
all opinions expressed should be 
provided.  The report prepared should be 
typed.

8.  The RO must notify the veteran that 
it is her responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for a scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to her last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.


9.  After completing the above, and 
following any other appropriate 
development, the RO must readjudicate 
the issues of entitlement to service 
connection for PTSD and entitlement to 
service connection for low back 
disability.  If either benefit remains 
denied, the veteran and her 
representative must be provided a 
Supplemental Statement of the Case that 
includes a summary of additional 
evidence obtained, applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and her 
representative must be afforded the 
applicable time to respond.  The case 
must then be returned to the Board for 
appellate review.
		
10.  Appropriate action, including the 
issuance of a Statement of the Case and 
notification of the veteran's appellate 
rights, on the issues of entitlement to 
service connection for a neck disability and 
for bronchitis must be provided to the 
veteran.  38 C.F.R. § 19.26.  The veteran and 
her representative are reminded that to vest 
the Board with jurisdiction over either 
issue, a timely substantive appeal to an 
adverse Statement of the Case must be filed.  
38 C.F.R. § 20.202 (2004).  

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).



